 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 1 of 6 Page ID #:193



1    Peter Borenstein (SBN 304266)
2    P.O. Box 885
     Culver City, CA 90232
3
     (213) 362-8740 (tel)
4    (877) 460-3681 (fax)
     peter@brnstn.org
5

6    Attorney for Plaintiff
7
     JOHN NJOROGE

8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     JOHN NJOROGE,                         Case No. 2:20-cv-02004 PSG (JEMx)
12

13                Plaintiff,
     vs.
14                                        MEMORANDUM OF POINTS AND
15                                        AUTHORITIES IN SUPPORT OF
     CNO SERVICES, LLC,                   PLAINTIFF’S MOTION FOR LEAVE
16                                        TO AMEND COMPLAINT
                  Defendant.
17                                        Date:         November 9, 2020
                                          Time:         1:30 pm
18
                                          Courtroom:      6A
19                                        Judge:        Hon. Philip S. Gutierrez.
20
                                           Action Filed:      January 28, 2020
21                                         Notice of Removal: February 28, 2020
22

23                                   INTRODUCTION
24         Pursuant to Rule 20 of the Federal Rules of Civil Procedure, Plaintiff John
25   Njoroge (“Plaintiff”) seeks to join his sister, Caroline Kimondo (“Ms. Kimondo”),
26   as a defendant in this case after learning of her breach of fiduciary duty from
27   Defendant CNO Services, LLC (“CNO Services”). Ms. Kimondo is a California
28   resident and joining her as a defendant will destroy complete diversity between
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           1
 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 2 of 6 Page ID #:194



1    the parties. Therefore, Plaintiff also seeks remand to Los Angeles Superior Court
2    pursuant to 28 U.S.C. 1447(e) to allow for the just adjudication of this case, to
3
     afford him complete relief with respect to the defendants, and to avoid a
4
     multiplicity of lawsuits concerning the same transaction or occurrence and which
5
     share common questions of fact.
6
                                       BACKGROUND
7
           On January 28, 2020, Plaintiff filed the original complaint in Los Angeles
8
     Superior Court against CNO Services, alleging bad faith breach of the implied
9
     obligation of good faith and fair dealing and failure to investigate his insurance
10
     claim, and seeking $50,000 in damages plus attorney’s fees and punitive damages.
11
     Borenstein Decl., ¶ 4. On February 28. 2020, CNO Services filed a Notice of
12

13
     Removal, alleging that the matter should be removed to federal court on the basis

14
     of diversity jurisdiction. Dkt. No. 1.

15         On April 23, 2020, Plaintiff filed a motion to remand the case to Los
16   Angeles Superior Court, arguing that by intentionally filing the matter in Los
17   Angeles Superior Court and purposefully alleging $50,000 in damages, there was
18   no reasonable basis to remove the matter to federal court. Dkt. No. 12. On May
19   22, 2020, this Court denied Plaintiff’s motion, holding that Plaintiff’s prayer for
20   attorney’s fees and punitive damages brought the amount in controversy above the
21   jurisdictional threshold and the exercise of diversity jurisdiction was proper. Dkt.
22   No. 17.
23         On June 17, 2020, Plaintiff sent a “meet and confer” email regarding
24
     settlement to counsel for CNO Services, Anthony T. Case. Exh. A. On June 18,
25
     2020, Attorney Case rejected the settlement offer and informed Plaintiff “[t]he
26
     value of the Annuity was completely paid out in 2010 to Mr. Njoroge's POA[,]”
27
     Ms. Kimondo. Exh. B. CNO Services’ admission that the annuity was paid to
28
     someone other than Plaintiff is dispositive evidence of its breach of the implied
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           2
 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 3 of 6 Page ID #:195



1    obligation of good faith and fair dealing and its failure to investigate Plaintiff’s
2    claim.
3
                                     LEGAL STANDARD
4
              Once the time has elapsed for amending the pleading as a matter of a
5
     course, “a party may amend its pleading only with the opposing party's written
6
     consent or the court's leave. The court should freely give leave when justice so
7
     requires.” F.R.C.P. 15(a)(2). New defendants may be joined to the action after
8
     leave to amend is granted where “any right to relief is asserted against [the
9
     defendants] jointly, severally, or in the alternative with respect to or arising out of
10
     the same transaction, occurrence, or series of transactions or occurrences; . . . and
11
     any question of law or fact common to all defendants will arise in the action.”
12

13
     F.R.C.P. 20(a)(2)(A) and (B).

14
              Upon joining a nondiverse defendant under Rule 20, the Court may remand

15   the case for lack of subject matter jurisdiction. Desert Empire Bank v. Insurance
16   Co. of North America, 623 F.2d 1371, 1376 (9th Cir. 1980). “In this situation,
17   justice requires that the district court consider a number of factors to balance the
18   defendant's interests in maintaining the federal forum with the competing interests
19   of not having parallel lawsuits. For example, the court should consider the extent
20   to which the purpose of the amendment is to defeat federal jurisdiction, whether
21   plaintiff has been dilatory in asking for amendment, whether plaintiff will be
22   significantly injured if amendment is not allowed, and any other factors bearing
23   on the equities. The district court, with input from the defendant, should then
24
     balance the equities and decide whether amendment should be permitted. If it
25
     permits the amendment of the nondiverse defendant, it then must remand to the
26
     state court. If the amendment is not allowed, the federal court maintains
27
     jurisdiction.” Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).
28

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           3
 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 4 of 6 Page ID #:196



1          “[I]n exercising the discretion provided by Rules 15 and 20, courts have
2    shown strong liberality in allowing parties to amend their pleadings when such
3
     amendments have satisfied the explicit requirements of the rules.” Desert Empire
4
     Bank v. Insurance Co. of North America, supra, 623 F.2d at pp. 1375-1376; see
5
     League to Save Lake Tahoe v. Tahoe Regional Planning Agency, 558 F.2d 914,
6
     917 (9th Cir. 1977) (“We start with the premise that [Rule 20] regarding
7
     permissive joinder is to be construed liberally in order to promote trial
8
     convenience and to expedite the final determination of disputes, thereby
9
     preventing multiple lawsuits.”); see also Foman v. Davis, 371 U.S. 178, 182
10
     (“Rule 15(a) declares that leave to amend ‘shall be freely given when justice so
11

12
     requires'; this mandate is to be heeded.).

13
                                        ARGUMENT

14   1.    Plaintiff’s Claims Against CNO Services and Ms. Kimondo Share The
15         Same Transaction or Occurrence and Common Questions of Fact.
16         “Federal Rule of Civil Procedure 20(a) permits joinder if: (1) the claims
17   against each defendant arise out of the same transaction or occurrence or, as stated
18   by the Ninth Circuit, the same ‘series of transactions or occurrences’; and ‘there
19   are common questions of law or fact.’” Almont Ambulatory Surgery Center, LLC
20   v. UnitedHealth Group, Inc., 99 F.Supp.3d 1110, 1187 (C.D. Cal. 2015). “Under
21   the Rules, the impulse is toward entertaining the broadest possible scope of action
22
     consistent with fairness to the parties; joinder of claims, parties and remedies is
23
     strongly encouraged.” United Mine Workers of America v. Gibbs, 383 U.S. 715,
24
     724 (1966).
25
           Here, Plaintiff’s claims arise from his interest in an annuity policy that his
26
     father bought for him in 2006. Complaint at p. 1. The original claims against CNO
27
     Services derive from the terms of the annuity policy as sold to Plaintiff’s father by
28
     a predecessor entity, Conseco Insurance Company. Id. Likewise, the claims
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           4
 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 5 of 6 Page ID #:197



1    against Ms. Kimondo arise from newly discovered information provided by CNO
2    Services that she breached her fiduciary duty to Plaintiff as his attorney-in-fact by
3
     converting the value of the annuity policy without his knowledge or consent. Exh.
4
     B. The claims against both defendants arise from the same transaction or
5
     occurrence and share common questions of fact. Therefore, the Court should grant
6
     leave to amend the complaint and join Ms. Kimondo, a California resident, as a
7
     defendant.
8
     2.    Justice Requires Remand.
9
           Plaintiff’s second cause of action against CNO Services alleges that it failed
10
     to investigate his claim to the annuity policy. Complaint at p. 5. Indeed, before
11
     this lawsuit was filed, CNO Services provided conflicting and erroneous
12

13
     information to Plaintiff regarding the status of the annuity policy, the existence of

14
     the annuity policy, and the validity of his claim to it. Complaint at p. 3. It was

15   only until after Plaintiff filed this lawsuit, its subsequent removal to federal court,
16   and the transmittal of a settlement offer, did CNO Services finally reveal that the
17   annuity policy was claimed by his attorney-in-fact, Ms. Kimondo, in 2010. Exh.
18   B.
19         Had CNO Services upheld its duty to investigate Plaintiff’s claim when he
20   initially submitted it on August 21, 2019, there would have been no need for this
21   lawsuit and Plaintiff could have proceeded solely against Ms. Kimondo for breach
22   of fiduciary duty. Instead, CNO Services denied Plaintiff’s claim without
23   conducting any investigation or providing him with information that it had
24
     regarding the annuity policy. Moreover, having revealed this new information to
25
     Plaintiff after the lawsuit was filed, CNO Services has provided dispositive
26
     evidence of its failure to investigate and its breach of the implied obligation of
27
     good faith and fair dealing. Therefore, justice requires that Ms. Kimondo be
28
     joined as a defendant and the matter remanded to state court to allow Plaintiff the
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           5
 Case 2:20-cv-02004-PSG-JEM Document 23-1 Filed 09/03/20 Page 6 of 6 Page ID #:198



1    opportunity to obtain complete relief and to avoid multiple lawsuits concerning
2    his father’s annuity policy.
3
           None of the factors that might mitigate against joinder and remand are
4
     present here: First, Plaintiff is not seeking to join Ms. Kimondo to defeat federal
5
     jurisdiction. Indeed, until CNO Services revealed the above information to him,
6
     Plaintiff was not aware of his sister’s malfeasance or of her possible inclusion in
7
     this matter as a defendant. Second, Plaintiff has not been dilatory in seeking leave
8
     to amend the complaint; the deadline to add parties is September 10, 2020. Dkt.
9
     No. 20. Finally, Plaintiff will be significantly injured if amendment and remand
10
     are not permitted by the Court as he will be forced to maintain two lawsuits in two
11
     jurisdictions to obtain the value of the annuity policy that his father intended for
12

13
     him, both of which will share common questions of fact and where there is

14
     dispositive evidence to support each of his claims against both defendants.

15   Therefore, this Court should grant Plaintiff leave to amend the complaint, join Ms.
16   Kimondo as a defendant, and remand the matter to Los Angeles Superior Court.
17                                     CONCLUSION
18         For the above stated reasons, this Court should grant Plaintiff’s motion for
19   leave to amend, adopt the attached proposed First Amended Complaint joining
20   Ms. Kimondo as a defendant, and remand the matter to Los Angeles Superior
21   Court for lack of subject matter jurisdiction.
22

23
     Respectfully submitted,

24
     Dated:    9/3/20                                     By:_____________________
25
                                                                 Peter Borenstein
26
                                                                 Attorney for Plaintiff
27
                                                                 JOHN NJOROGE
28

     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE
                  TO AMEND COMPLAINT – NJOROGE V. CNO SERVICES, LLC
                                           6
